Case 1:18-cr-10450-MLW Document 562 Filed 01/25/21 Page 1 of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

Vv. Cr. No. 18-10450-MLW
ERICK LOPEZ FLORES,
HENRI SALVADOR GUTIERREZ,
ELISEO VAQUERANO CANAS,
JONATHAN TERCERO YANES,
MARLOS REYES, and
DJAVIER DUGGINS,
Defendants.

Ca ei a et ae i aad

MEMORANDUM AND ORDER
WOLF, D.J. January 25, 2021

 

The First Circuit has held that a defendant's Sixth Amendment
right to confront witnesses against him "has historically applied
to testimony elicited at, and evidence produced for, trial," and

does not extend to pretrial proceedings. United States v.

 

Mitchell-Hunter, 663 F.3d 45, 51 (lst Cir. 2011). Therefore, the
court is now considering whether it is permissible and appropriate
to conduct an evidentiary hearing on the pending motions to
suppress, and related motions in limine, by videoconference,
rather than in the courtroom. It is hereby ORDERED that the
parties shall be prepared to discuss this possibility at the

January 26, 2021 hearing.

Ono L £A

UNITED STATES DISTRICT JU
